Citation Nr: 1622994	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  14-28 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a vision disorder, to include cataracts.

2.  Entitlement to service connection for a heart disability, to include cardiomyopathy.

3.  Entitlement to service connection for osteoarthritis.

4.  Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

8.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1, 1945 to October 16, 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Philippines.  

The Veteran failed to report for a travel board hearing before the Board in February 2016.  In January 2016, the Veteran indicated that he would not be able to attend the scheduled hearing and could not appear at a future date.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a vision disorder, a heart disability, osteoarthritis and psychosis; as well as an initial rating in excess of 20 percent for bilateral hearing loss and an initial rating in excess of 10 percent for tinnitus; entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); and entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's service-connected bilateral tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

Inasmuch as there is no legal basis for a schedular rating in excess of 10 percent for the Veteran's tinnitus, the benefit sought on appeal is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Because the law and not the facts are dispositive in this case, the provisions of the Veterans Claims Assistance Act (VCAA) are not for application.  More specifically, because the claim is being denied as a matter of law, no further development under the VCAA or previously existing law is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).

II.  Analysis

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2015).  This is the maximum schedular evaluation assignable for that condition.  

The Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.  

In view of the foregoing, the Board concludes that the version of Diagnostic Code 6260 in effect prior to June 2003, and as amended thereafter, precludes an evaluation in excess of a single 10 percent for tinnitus.  Therefore, the Veteran's claim for separate 10 percent schedular ratings for his service-connected bilateral tinnitus must be denied under both the new and old versions of the regulation.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus is denied.


REMAND

The Veteran has not been provided with a VA examination as to the etiology of his vision disorder, a heart disability, osteoarthritis and psychiatric disorder.  VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

The Veteran has submitted evidence of cataracts and cardiomyopathy and is competent to report psychiatric symptoms and pain from osteoarthritis, and has indicated that they may be associated with service via continuity of symptomatology or otherwise.  Thus, VA examinations are warranted as to the etiology of these disorders.  If the Veteran is not able to appear at such examinations due to infirmity and/or distance, medical opinions must be obtained.

The claim for service connection for psychosis has been recharacterized more broadly, as indicated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

Additionally, because the Veteran's TDIU and SMC claims are inextricably intertwined with the claims remaining on appeal, appellate consideration of entitlement to a TDIU rating and SMC  are deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

The Board notes that page 13 of the Veteran's service treatment records, in an electronic format, was not completely scanned.  The AOJ should have the page rescanned and readjudicate the Veteran's claim with consideration of any additional information.

The Board also notes that the Veteran submitted a VA 21-4142, received at the RO in October 2013, to obtain pertinent private medical records from multiple sources, which could be relevant to the service connection claims or claim for a higher initial rating for bilateral hearing loss, which remain on appeal.  The RO does not appear to have acted on this release.  On remand, the AOJ should attempt to obtain any additional necessary privacy release and the relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain page 13 of the Veteran's service treatment records and have the entire page associated with the electronic record.

2.  The AOJ should request the Veteran to provide identifying information concerning any health care facilities where he received treatment or underwent evaluation for any of the disabilities at issue since service.  It should then undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities.  The RO or the AMC should continue its efforts to obtain any pertinent, outstanding service medical records unless additional efforts would be futile.

3.  Once all available relevant medical records have been received and properly associated with the claims file, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the nature and etiology of any current disability characterized by a vision disorder, a heart disability, osteoarthritis and a psychiatric disorder that may have begun during service or is related to some incident of service.  If the Veteran is not able to attend an examination, the AOJ must obtain a VA medical opinion to consider the Veteran's claims for service connection.

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to each examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

For each diagnosed condition, the examiner should provide an opinion as to whether the condition, consistent with sound medical judgment as to whether it is at least as likely as not (50 percent or greater probability) that such a diagnosed disorder had its onset during the Veteran's active duty, within one year of active service (for any psychosis or osteoarthritis) or is related to some incident of service.

The examiner is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and consideration of the Veteran's lay statements.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

4.  Then, the RO or the AMC should readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


